“The determination of whether a family offense was committed is a factual issue to be resolved by the hearing court” (Matter of Creighton v Whitmore, 71 AD3d 1141 [2010]; see Matter of Greener v Greener, 77 AD3d 664 [2010]; Matter of Kaur v Singh, 73 AD3d 1178 [2010]), and where that court is presented with issues of credibility, its findings are accorded great weight on appeal (see Matter of Greener v Greener, 77 AD3d 664 [2010]; Matter of Kaur v Singh, 73 AD3d 1178 [2010]; Matter of Ciccone *1093v Ciccone, 73 AD3d 1052 [2010]). Contrary to the appellant’s contention, a fair preponderance of the credible evidence supported the Family Court’s determination that he committed acts which constituted the family offense of menacing in the third degree, warranting the issuance of an order of protection (see Family Ct Act §§ 812, 832; Penal Law § 120.15; Matter of Kaur v Singh, 73 AD3d 1178 [2010]; Matter of Gray v Gray, 55 AD3d 909, 910 [2008]; Matter of Sinclair v Batista-Mall, 50 AD3d 1044 [2008]; see also Matter of Monay W., 33 AD3d 809, 810 [2006]). Covello, J.E, Dickerson, Eng and Sgroi, JJ., concur.